Citation Nr: 0335344	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  91-51 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an upper 
respiratory disability.      

2.  Entitlement to service connection for the residuals of a 
tonsillectomy.  

3.  Entitlement to an evaluation in excess of 50 percent for 
migraine headaches from February 26, 1991.

4.  Entitlement to an evaluation in excess of 10 percent for 
chronic photodermatitis, from September 6, 1995 to February 
15, 1999.

5.  Entitlement to an evaluation in excess of 30 percent for 
chronic photodermatitis from February 16, 1999.

6.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a cyst behind the right ear, from June 23, 
1997 to September 11, 1997.

7.  Entitlement to an evaluation in excess of zero percent 
for the residuals of a cyst behind the right ear from 
September 12, 1997.

8.  Entitlement to an effective date prior to February 26, 
1991, for the grant of entitlement to service connection for 
migraine headaches.

9.  Entitlement to a temporary total rating based on 
convalescence from surgery performed on September 12, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1967 to 
October 1969.  He also had numerous periods of active duty 
for training, including from July 11 to 24, 1976; July 16 to 
30, 1977; January 11 to February 10, 1985; and June 16 to 
July 2, 1994.  His decorations include the Combat Action 
Ribbon and the Purple Heart Medal with one Oak Leaf Cluster.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of April 1996, April 1998, August 1998, 
April 1999, and September 1999 rating actions by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in New Orleans, Louisiana.

In a September 2000 decision, the Board determined that 
service connection for a cracked upper left crown for 
purposes of entitlement to VA outpatient dental treatment was 
warranted.  In that decision, the Board also denied the 
appellant's claims for the following: (1) entitlement to 
service connection for an upper respiratory disability, (2) 
entitlement to service connection for the residuals of a 
tonsillectomy, (3) entitlement to an evaluation in excess of 
50 percent for migraine headaches, from February 26, 1991, 
and (4) entitlement to an effective date prior to February 
26, 1991, for the grant of entitlement to service connection 
for migraine headaches.  In addition, the Board further 
determined that the criteria for a 30 percent evaluation for 
chronic photodermatitis, effective from February 16, 1999, 
had been met, and that the criteria for an evaluation in 
excess of 10 percent for chronic photodermatitis prior to 
February 16, 1999, had not been met.  Moreover, the Board 
also determined that the criteria for an increased 
(compensable) evaluation for the residuals of a cyst behind 
the right ear from September 12, 1997, had not been met, and 
that the criteria for a 10 percent evaluation for residuals 
of a cyst behind the right ear, effective from June 23, 1997, 
had been met.

The appellant subsequently requested reconsideration of the 
September 2000 Board decision.  However, in March 2001, his 
motion for reconsideration was denied.  He then appealed to 
the United States Court of Appeals of Veterans Claims 
(Court). While this case was pending before the Court, the 
Office of General Counsel for VA, on behalf of the Secretary, 
filed a motion for Partial Remand and for Stay of 
Proceedings.  The appellant was notified of the Secretary's 
motion and did not oppose it.  In an Order, dated on December 
11, 2001, the Court granted the Secretary's motion, and that 
part of the Board's September 2000 decision that denied: (1) 
service connection for an upper respiratory disability, (2) 
service connection for the residuals of a tonsillectomy, (3) 
an evaluation in excess of 50 percent for migraine headaches 
from February 26, 1991, (4) an evaluation in excess of 30 
percent for chronic photodermatitis from February 16, 1999, 
(5) an evaluation in excess of 10 percent for chronic 
photodermatitis prior to February 16, 1999, (6) an increased 
(compensable) evaluation for the residuals of a cyst behind 
the right ear from September 12, 1997, (7) an evaluation in 
excess of 10 percent for the residuals of a cyst behind the 
right ear effective June 23, 1997, and (8) an effective date 
earlier than February 26, 1991, for a grant of service 
connection for migraine headaches, was vacated.  The case was 
remanded to the Board for compliance with the directives 
stipulated in the motion.

By a May 2002 decision, the Board denied the appellant's 
claims for the following: (1) entitlement to service 
connection for an upper respiratory disability, (2) 
entitlement to service connection for the residuals of a 
tonsillectomy, (3) entitlement to an evaluation in excess of 
50 percent for migraine headaches from February 26, 1991, (4) 
entitlement to an evaluation in excess of 10 percent for 
chronic photodermatitis, from September 6, 1995 to February 
15, 1999, (5) entitlement to an evaluation in excess of 30 
percent for chronic photodermatitis, from and after February 
16, 1999, (6) entitlement to an evaluation in excess of 10 
percent for the residuals of a cyst behind the right ear, 
from June 23, 1997 to September 11, 1997, (7) entitlement to 
an evaluation in excess of zero percent for the residuals of 
a cyst behind the right ear from and after September 12, 
1997, (8) entitlement to an effective date prior to February 
26, 1991, for the grant of entitlement to service connection 
for migraine headaches, and (9) entitlement to a temporary 
total rating based on convalescence from surgery performed on 
September 12, 1997.   

The appellant subsequently requested reconsideration of the 
May 2002 Board decision.  However, in October 2002, his 
motion for reconsideration was denied.  He then appealed to 
the Court.  In May 2003, while this case was pending before 
the Court, the Office of General Counsel for VA, on behalf of 
the Secretary, filed with the Court an Appellee's Motion for 
Remand.  The appellant was notified of the Secretary's motion 
and did not oppose it.  In an Order, dated on July 25, 2003, 
the Court granted the Secretary's motion, vacated the Board's 
May 2002 decision, and remanded the case, pursuant to 
38 U.S.C. § 7252(a) (West 2003), for compliance with the 
directives stipulated in the Appellee's Motion for Remand.  
Copies of the Court's Order and the Appellee's Motion for 
Remand have been placed in the claims file.       

The Board further observes that in April 2002, the 
appellant's representative, the Disabled American Veterans, 
raised the issue of entitlement to service connection for 
diabetes mellitus, claimed as a residual of exposure to Agent 
Orange. This issue has not been developed for appellate 
consideration and is referred to the RO for appropriate 
action.

REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2003)), was signed into law.  
Under the VCAA, VA's duty to notify and duty to assist have 
been significantly expanded.  First, VA has a duty to provide 
notice of any information necessary to complete the claim, if 
it is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. 
§ 3.159(b)(2) (2003).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate a claim, and of what part of that evidence is to 
be provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate the claim.  
38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).         

In the instant case, as set forth in the May 2003 Appellee's 
Motion for Remand, the Secretary argued that a remand was 
required because the May 2002 Board decision on appeal did 
not present sufficient reasons or bases to support its 
conclusion that the VA had provided adequate notice of the 
information and evidence necessary to substantiate the 
appellant's claims pursuant to 38 U.S.C. § 5103, as amended 
by the VCAA.  In this regard, the Secretary indicated that in 
Quartuccio, 16 Vet. App. at 183, the Court held that the new 
section 5103(a) required VA to inform the claimant of the 
information or evidence necessary to substantiate the claim, 
as well as which evidence VA would seek to provide and which 
evidence the claimant was to provide.  In addition, the Court 
also held that failure of the Board to enforce compliance 
with that requirement was remandable error.  See Quartuccio, 
16 Vet. App. at 186-87.  

In the May 2003 Appellee's Motion for Remand, the Secretary 
recognized that the Board, in its May 2002 decision, had 
noted that in response to the Board's request for additional 
argument and evidence from the appellant in support of his 
appeal, the appellant had responded, in a March 2002 
correspondence, that he did not have anything else to submit, 
and requested that the Board proceed immediately with the 
readjudication of his appeal after affording his 
representative the opportunity to review and submit 
additional argument in support of his case.  According to the 
Secretary, the Board had also reported that in April 2002, 
the appellant's representative, the Disabled American 
Veterans, had submitted a brief in support of the appellant's 
contentions.  Nevertheless, the Secretary maintained that 
none of documents cited by the Board in its decision on 
appeal fulfilled the requirements that VA had to notify the 
appellant of the information and evidence necessary to 
substantiate his claim and that such notice had to indicate 
which portion of any such information or evidence was to be 
provided by the appellant and which portion had to be 
provided by VA.  Charles (John) v. Principi, 16 Vet. App. 
370, 374 (2002); see generally Weaver v. Principi, 14 Vet. 
App. 301 (2002).  Thus, the Secretary concluded that the 
Board did not adequately consider "all . . . applicable 
provisions of law" and did not provide an adequate statement 
of reasons or bases for its decision, as required by 
38 U.S.C. § 7104(a), (d)(1).  Accordingly, the Secretary 
noted that on remand, the appellant was entitled to submit 
additional evidence and argument, Kutscherousky v. West, 12 
Vet. App. 369, 372 (1999) (per curiam order), and the VA was 
obligated to conduct a critical examination of the 
justification for the decision.  Fletcher v. Derwinski, 1 
Vet. App. 394, 397 (1991).  According to the Appellee's 
Motion for Remand, in any subsequent decision, the Board was 
required to set forth adequate reasons or bases for its 
findings and conclusions on all material issues of fact and 
law presented on the record.  See 38 U.S.C. § 7104(d)(1); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Finally, on 
remand, the Board was required to comply will all provisions 
of the VCAA.  38 U.S.C. § 5103, 5103A.  See Nolan v. Gober, 
14 Vet. App. 183 (2000) (per curiam order ) (issue as to 
whether duty to assist was complied with involved making 
factual determinations that should be made by the Board in 
the first instance).                

In light of the above, the Board will remand the appellant's 
claims to ensure full and complete compliance with the 
enhanced duty-to-notify and duty-to-assist provisions enacted 
by the VCAA.  In this regard, the Board recognizes that in 
October 2003, the Board received a statement from the 
appellant in which the appellant indicated that he did not 
have any further evidence to submit in support of his claims.  
However, given that the Secretary in the May 2003 Appellee's 
Motion for Remand concluded that the documents identified by 
the Board did not in fact satisfy the VCAA duty-to-notify 
requirements, the Board will remand this case to ensure that 
those requirements are indeed met.

It should also be pointed out that, in a decision promulgated 
on September 22, 2003--Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, No. 02-7007 (Fed. Cir. September 22,2003)--
the United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) notice under 38 U.S.C.A. § 5103(a) is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice under § 5103(a).  

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO must review the claims folder 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2003), and any other applicable 
legal precedent.  The appellant should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claims, and of the time 
period for response.  38 U.S.C.A. 
§ 5103(b) (West 2003).  He should also be 
told what further evidence the RO will 
obtain, if any.

2.  The RO should ensure that its efforts 
to obtain any additional evidence 
identified by the appellant are fully 
documented in the claims folder.  If the 
RO is unsuccessful in obtaining any 
medical records identified by the 
appellant, it should inform the appellant 
and his representative of this and ask 
them to provide a copy of the outstanding 
medical records.

3.  Thereafter, any additional 
evidentiary development deemed 
appropriate should be undertaken.  The RO 
should undertake any other action 
required in light of any submission(s) 
made by the appellant so as to comply 
with the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should review and readjudicate the issues 
on appeal.  If any such action does not 
resolve each claim to the appellant's 
satisfaction, the RO should issue the 
appellant and his representative a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  38 U.S.C.A. 
§ 5103(b) (West 2003).

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




